          Case 1:19-cv-00036-TNM Document 3 Filed 02/05/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                    )
D’AQUILA ADVISORS LLC,                              )
                                                    )
              Plaintiff,                            )
                                                    )
              v.                                    )      Civil Action No. 19-0036 (TNF)
                                                    )
KIRSTJEN NIELSEN, Secretary,                        )
U.S. Department of Homeland Security et al.,        )
                                                    )
              Defendants.                           )
                                                    )

                                NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Assistant United States

Attorney Paul Cirino as counsel of record for Defendants in the above-captioned case.


Dated: February 5, 2019                     Respectfully submitted,


                                                    /s/ Paul Cirino
                                            PAUL CIRINO
                                            Assistant United States Attorney
                                            Civil Division
                                            U.S. Attorney’s Office for the District of Columbia
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            Phone: (202) 252-2529
                                            Fax: (202) 252-2599
                                            paul.cirino@usdoj.gov
